DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,725,445 and U.S. Pat. No. 10,416,646 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Bracciano (reg. 76,022) on 5/3/2021.

The application has been amended as follows: 
28.	(Currently Amended) A control system for operation of an industrial machine, the control system configured to be connected to control circuitry of the industrial machine to connect the control system to the control circuitry of the industrial machine, the control system comprising: 
a processor; and
a tangible, non-transitory, computer-readable memory communicating with the processor, the memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising:
receiving fault detection data indicating whether at least one of the processor 
analyzing the fault detection data;
determining, based upon the analyzing, that the control system is functional; 
transmitting, in response to determining that the control system is functional, a no fault found signal to at least one relay module of a plurality of relay modules to permit operation of the industrial machine, wherein the at least one relay module is coupled between the processor and the industrial machine and configured to intercept a machine cycle permit wire of the industrial machine;
dynamically configuring at least one of a shape and a size of the image zone around the industrial machine to which the control system is connected based upon one or more dimensions of the industrial machine, the image zone being sized to include a portion of the industrial machine within the image zone;
receiving image data from the imaging device; and
controlling, based upon the image data, the industrial machine, wherein said controlling comprises transmitting a proximity signal to at least one additional relay module of the plurality of relay modules coupled to a machine stop wire of the industrial machine to halt operation of the industrial machine.

35.	(Currently Amended) A control system for operation of an industrial machine, the control system configured to be spliced into control circuitry of the industrial machine to connect the control system to the control circuitry of the industrial machine, the control system comprising: 
a processor; and
a tangible, non-transitory, computer-readable memory communicating with the processor, the memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising:
receiving fault detection data indicating whether at least one of the processor and an imaging device that monitors an image zone around the industrial machine is functioning properly;
analyzing the fault detection data;
determining, based upon the analyzing, that the control system is functional; 
transmitting, in response to determining that the control system is functional, a 
receiving image data from the imaging device;
analyzing the image data;
determining, based upon the analyzing, whether the image data includes at least one of a predefined color and a predefined shape; and
transmitting, in response to determining that the image data includes at least one of [[a]] the predefined colorthe predefined shape, a proximity signal to at least one second relay module coupled between the processor and the industrial machine, wherein the at least one second relay module is configured to be coupled to a machine stop wire of the industrial machine to enable the at least one second relay module to halt operation of the industrial machine.
	
		36.	(Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches splicing control circuitry into an industrial machine to configure, monitor, and analyze an image zone around the industrial machine. The prior art also teaches relay pairs to provide safety signals for a system.
The prior art of record fails to teach or suggest, individually or in combination, the way in which the proximity signal, machine stop wire, no fault found signal, and machine cycle permit wire operate in combination with the functions of the control system of the industrial machine as set forth in each respective independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119




/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119